USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                            ______________________________                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                _____________________                                                                                      ____________________          No. 92-2423                                  TERESA J. ROBLETO,                                 Plaintiff, Appellee,                                          v.                          GUILLERMO BUCH RODRIGUEZ, ET AL.,                               Defendants, Appellants.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                 [Hon. Anthony J. Castellanos, U.S. Magistrate Judge]                                               _____________________                                                                                      _____________________                                        Before                       Torruella, Selya and Cyr, Circuit Judges.                                                 ______________                                                                                     _____________________               Ciro A.  Betancourt and Eduardo  A. Betancourt on  brief for               ___________________     ______________________          appellants.               Juan  A. Lopez-Conway  and Calvesbert  & Brown on  brief for               _____________________      ___________________          appellee.                                                                                      ____________________                                    June 11, 1993                                                                                      ____________________                                                                      Per Curiam.   The district  court entered a  default in                    Per Curiam.                    __________          this  debt-collection  action,  see  Fed.  R.  Civ.  P.  55,  and                                          ___          thereafter held  an evidentiary  hearing to  assess damages.   By          consent  of  the  parties,  a magistrate  judge  presided  at the          hearing.   The  magistrate made  extensive  findings and  entered          judgment accordingly.  Defendants appeal.                    Defendants do not challenge either the district court's          jurisdiction or  the entry  of the  default; and,  moreover, they          never  asked the  district court  to  vacate the  final entry  of          default or  set it aside.   Thus, the only matters  cognizable on          appeal relate to damages.  See Goldman, Antonetti, Etc. v. Medfit                                     ___ ________________________    ______          Int'l, Inc.,  982 F.2d  686, 693 (1st  Cir. 1993)  (holding that,          ___________          upon an entry of default, the well-pleaded facts contained in the          complaint are  considered to have been proved and the defendants'          liability is deemed conclusively established); Brockton Sav. Bank                                                         __________________          v. Peat, Marwick, Mitchell & Co., 771 F.2d 5, 13 (1st  Cir. 1985)             _____________________________          (similar),  cert.  denied, 475  U.S.  1018  (1986); see  also  9A                      _____  ______                           ___  ____          Charles A. Wright et al., Federal Practice & Procedure   2688 (2d                                    ____________________________          ed. 1983).                    We have carefully reviewed the record, the magistrate's          findings,  and  the  parties'  briefs  in  light  of  this  basic          principle.  Doing so, we conclude that issues I and III represent          thinly-veiled attempts  to undermine the confession  of liability          that arises  from the  entry of default.1   Since  appellants, by                                        ____________________               1For ease in  reference, we adopt appellants'  numbering  of          the issues on appeal.                                          2          defaulting, allowed the clock to expire and forfeited their right          to contest liability,  we cannot allow them to  skirt the condign          consequences of  an entry  of default by  undertaking an  end run          after the final whistle.                    Turning to appellants' evidentiary issues, we find them          meritless.  As to issue II, we  can see no improper limitation of          appellants'  right  of  cross-examination.   See,  e.g.,   United                                                       ___   ____    ______          States v.  Boylan, 898  F.2d 230,  254-55 (1st  Cir.) (discussing          ______     ______          trial court's  broad discretion  in  respect to  scope of  cross-          examination),  cert.   denied,  498   U.S.  849   (1990).     The                         _____   ______          magistrate's circumscription of  the scope of appellants'  cross-          examination   of  Robleto  could   not  have  created  cognizable          unfairness because no liability issues were in  contention due to          the default.  The truth was not open to cross-questioning but had          previously been established as a matter of law.                    As to issue V, we do not think the testimony concerning          the check drawn to the order of Aquiles Marin violated the  parol          evidence rule.  See, e.g., Brennan v. Carvel Corp., 929 F.2d 801,                          ___  ____  _______    ____________          808 (1st Cir.  1991) (holding that a court  may receive extrinsic          evidence  to  elucidate  the significance,  rather  than  vary or          contradict the  terms, of a  written instrument).  In  any event,          Rule  69(B) of the Puerto Rico  Rules of Evidence, P.R. Laws Ann.          tit. 32,  App. IV  (1983), upon which  appellants rely,  does not          control in  a federal court.   See Ricciardi v.  Children's Hosp.                                         ___ _________     ________________          Medical Center, 811 F.2d 18, 21 (1st Cir. 1987) ("In general, the          ______________          Federal Rules [of  Evidence] apply to all cases  in the [federal]                                          3          district courts, including diversity cases.").                    Issues  IV, VII, and IX depend on appellants' assertion          that the magistrate's findings are  contrary to the weight of the          evidence.  We disagree with this  assertion.  It is black  letter          law that, "[o]nce the entry of a  default establishes the fact of                                                                    ____          damage, the  trial judge,  sitting without a  jury in  a Rule  55          proceeding, has considerable  latitude in determining  the amount                                                                     ______          of damages."  Jones v. Winnepesaukee Realty, Inc.,     F.2d    ,                         _____    __________________________  ___      ___            (1st  Cir. 1993) [No. 92-2151,  slip op. at  6].  This generous          _          standard  dictates the  result we  must reach.   In  each of  the          instances  highlighted  by  appellants,  the  record  reveals  an          adequate foundation for the magistrate's findings.                      It would  serve  no useful  purpose  to spell  out  our          rationale  in greater  detail.   See, e.g., DiMillo  v. Sheepscot                                           ___  ____  _______     _________          Pilots, Inc., 870 F.2d 746,  750 (1st Cir. 1989) (explaining that          ____________          an  appellate court  need  not  set out  the  facts where  "[t]he          parties  know  . .  .  what  inferences  the proof  permits;  the          magistrate  canvassed  matters  with  care   and  elaborated  his          reasoning sufficiently;  and the  case is  so fact-specific  that          piecing   together  the   evidentiary   puzzle  would   serve  no          precedential purpose.").   It suffices to say that  we discern no          hint  of error, clear or otherwise.   See generally id. at 750-51                                                ___ _________ ___          (holding that, when there are two supportable views of the proof,          the   factfinder's  choice   between  them   cannot  be   clearly          erroneous);  Irons v.  FBI, 811  F.2d  681, 684  (1st Cir.  1987)                       _____     ___          (stating that, "[w]here the conclusions  of the [trier] depend on                                          4          its  election among  conflicting  facts or  its  choice of  which          competing  inferences  to  draw   from  undisputed  basic  facts,          appellate courts  should defer  to such  fact-intensive findings"          unless they are wholly unsupported by the record).                    The foregoing  exposition  clears the  decks, save  for          issue  XI.2   That issue  deals  with the  magistrate's award  of          attorneys'  fees to the prevailing plaintiff under P.R. Laws Ann.          tit. 32, App. III, Rule 44.1(d)(1989).  It is settled that, "[i]n          diversity  cases where  Puerto  Rico  law  supplies the  rule  of          decision, the  federal court  must utilize  [Rule 44.1(d)]."   De                                                                         __          Leon Lopez v.  Corporacion Insular de Seguros, 931  F.2d 116, 126          __________     ______________________________          (1st Cir.  1991).   The rule  is triggered  by a  finding that  a          losing  party  "ha[s]  been  unreasonably  adamant  or stubbornly          litigious, beyond  the  acceptable  demands  of  the  litigation,          thereby  wasting  time  and  causing  the  court  and  the  other          litigants unnecessary  expense  and  delay."    Id.    Here,  the                                                          ___          magistrate  made  just  such  a  finding.3    He  documented  it,          moreover,  by  elucidating  book  and   verse  anent  appellants'          delaying tactics, frustration of discovery,  and failure to pay a          monetary sanction earlier imposed.                    We  are  constrained  to  review  this  finding  "in  a                                        ____________________               2Issues  VI and  VIII are  not accompanied by  the slightest          shred  of developed argumentation  and are, therefore,  deemed to          have been waived.   See United States v. Zannino, 895  F.2d 1, 17                              ___ _____________    _______          (1st Cir.), cert. denied, 494 U.S. 1082 (1990).                      _____ ______               3Indeed,  the  magistrate  went a  step  further, explicitly          finding that  appellants litigated in  bad faith.   This finding,          too, is supportable on the record.                                          5          deferential manner,  using an abuse-of-discretion approach."  Id.                                                                        ___          at  126-27.   That ends the  matter.   We are satisfied  that the          challenged finding  passes muster  with flying  colors:  on  this          record, a conclusion  that appellants acted obstinately  and with          temerity   falls  well  within  the  realm  of  the  magistrate's          discretion.  The award of counsel fees must, therefore, stand.4                    We need go no further.  Because this appeal presents no          substantial  question, we  summarily affirm  the  judgment below.          See 1st Cir. Loc. R. 27.1.          ___          Affirmed.  Double costs to appellee.          Affirmed.  Double costs to appellee.          ___________________________________                                        ____________________               4Appellants challenge  only the fact  of the award,  not the                                               ____          amount awarded.          ______                                          6